Citation Nr: 1429408	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The veteran died in December 1973, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Manila Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  At the time that the appellant's husband died, no claim for FVEC benefits was pending.

2.  The appellant's claim for FVEC benefits was received on November 16, 2010.


CONCLUSION OF LAW

The criteria for payment to the appellant from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, (enacted Feb. 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The appellant has been provided ample opportunity to present evidence and argument in support of her claim, and she has done so, to include her May 2010 notice of disagreement and supporting documents submitted therein.  She has also indicated that no hearing was desired in conjunction with this appeal.

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before a payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  The surviving spouse of an eligible person is not identified as an eligible person in their own right.

While the appellant's has submitted affidavits and letters documenting her late husband's involvement with Filipino forces during World War II, it is unclear whether the appellant's husband had the requisite recognized service for purposes of establishing entitlement to the Filipino Veterans Equity Compensation Fund.  However, he died in December 1973, approximately 35 years before Congress enacted the legislation providing the Filipino Veterans Equity Compensation Fund.  In May 2009, as a surviving spouse, she submitted an application for one-time payment from the Filipino Veterans Equity Compensation Fund.  However, as noted above, the American Recovery and Reinvestment Act does not permit recovery from the Filipino Veterans Equity Compensation Fund by surviving spouses, as spouses are not included in the definition of eligible persons. 

The one exception to this is that a surviving spouse can be paid benefits due and owing to a qualified person, but only if their spouse was eligible for payment from the Filipino Veterans Equity Compensation Fund, and had filed a claim following the enactment of the Act on February 17, 2009, but had died prior to the granting of the benefit.  Here, the appellant's deceased husband died in December 1973, 35 years prior to enactment of Public Law 111-5.  He therefore could not have filed a claim under the Act, and hence the claimant cannot collect benefits as a payee surviving spouse as a matter of law.

The appellant contends in a November 2010 statement that the appeal was actually on her own behalf, in that she personally has qualifying service.  However, in her May 2009 claim, she listed her deceased husband as the Veteran applying for benefits.  To the extent that her November 2010 statement is a separate claim for FVEC benefits arising from her own service, it was filed after the statutory deadline discussed above.
ORDER

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


